DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12-15, 17-18, 21-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hizukuri et al. (2004/0211812).
Regarding claim 1, Hizukuri discloses an ultrasonic welding system comprising: a support structure 48 for supporting a workpiece; a weld head 14 assembly including an ultrasonic converter 17 carrying a sonotrode 15; and a z-axis motion system carrying the weld head assembly, the z-axis motion system including (i) a z-axis forcer 6 for moving the weld head assembly along a z-axis of the ultrasonic welding system, and (ii) a z-axis overtravel mechanism 4 configured to minimize impact forces during welding operations, the z-axis overtravel mechanism being disposed between the z-axis forcer and the weld head assembly, each of the z-axis forcer and the z-axis overtravel mechanism being in line with the sonotrode.  Since the over travel mechanism (cylinder 
Regarding claim 12, Hizukuri discloses a secondary z- axis forcer 7, 8 carried by a moveable portion of the z-axis forcer, the secondary z-axis forcer providing a variable force along the z-axis of the ultrasonic welding system.  
Regarding claim 13, Hizukuri discloses a force detection mechanism (load control) for detecting a z-axis force applied by the ultrasonic welding system along the z- axis of the ultrasonic welding system (paragraph 0033).  
Regarding claim 14, since Hizukuri discloses using a controller for the vibration.  Therefore, it is the Examiner’s position that the apparatus of Hizukuri can be configured to operate during a welding operation at a bond force of between 5-500 kg, and with a sonotrode tip motion amplitude of between 5-150 microns.   
Regarding claim 15, Hizukuri discloses that the sonotrode is configured to weld a first portion of the workpiece to a second portion of the workpiece using at least one of linear ultrasonic motion and torsional ultrasonic motion (abstract).  
Regarding claim 17, the limitation “the workpiece is selected from the group consisting of a power module, a lead frame and a battery module” is material worked upon and does not further limit the apparatus.
Regarding claim 18, the limitation “the workpiece includes a terminal, wherein the sonotrode is configured to ultrasonically weld the terminal to another portion of the workpiece” is material worked upon and does not further limit the apparatus.
20. (Original) The ultrasonic welding system of claim 1 further comprising a workpiece assembly station configured to assemble the workpiece before ultrasonic welding of the 
Regarding claim 21, Hizukuri discloses a sonotrode that is used for forming an ultrasonic weld. Therefore, it is the Examiner’s position that “the sonotrode can be configured to form an ultrasonic weld between a terminal of the workpiece and another portion of the workpiece having an area in a range between 1.5-30 mm2”. 
Regarding claim 22, Hizukuri discloses controlling the ultrasonic welding process with a controller. Therefore, it is the Examiner’s position that the the sonotrode can be configured to operate at a frequency in a range between 15-40 kHz.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 11, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hizukuri et al. (2004/0211812) as applied to claim 1 above, and further in view of Nakai (2016/0052194 from IDS).
Regarding claim 3, Hizukuri discloses that z-axis forcer can include a feed screw but does not specifically disclose that the z-axis forcer includes a ball screw.  However, Nakai discloses using a ball screw 42 for moving the weld head assembly along the z-axis of the ultrasonic welding system (figure 6).  To one skilled in the art at the time of 
Regarding claim 10, Hizukuri does not specifically disclose a z-axis encoder for sensing motion of (i) a moveable portion of the z-axis forcer with respect to (ii) a stationary portion of the z-axis forcer along the z-axis of the ultrasonic welding system.  However, Nakai discloses using a linear encoder for sensing motion (paragraph 0043).  To one skilled in the art at the time of the invention it would have been obvious to use a linear encoder to sense/determine position of the tool to determine correct placement for welding.
Regarding claim 11, Hizukuri does not specifically an overtravel encoder for sensing motion of (i) a moveable portion of the z-axis forcer with respect to (ii) the weld head assembly along the z-axis of the ultrasonic welding system.  However, Nakai discloses using a linear encoder for sensing motion (paragraph 0043).  To one skilled in the art at the time of the invention it would have been obvious to use a linear encoder to sense/determine position of the tool to determine correct placement for welding.
Regarding claim 16, Hizukuri does not specifically disclose an input workpiece supply for providing the workpiece, and a material handling system for moving the workpiece from the input workpiece supply to the support structure.  However, Nakai discloses an input workpiece supply for providing the workpiece, and a material handling system for moving the workpiece from the input workpiece supply to the support structure (paragraph 0072, figure 7).  To one skilled in the art at the time of the invention it would have been obvious to use a handing system to allow for easy and 
Regarding claim 19, Hizukuri does not disclose a workpiece clamping system for clamping the workpiece to the support structure during ultrasonic welding by the sonotrode.  However, Nakai discloses a workpiece clamping system 22 for clamping the workpiece to the support structure during ultrasonic welding by the sonotrode (figure 1).  To one skilled in the art at the time of the invention it would have been obvious to have a clamp to prevent movement or misalignment of the workpiece during the ultrasonic bonding.  

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hizukuri et al. (2004/0211812) as applied to claim 1 above, and further in view of Luechinger et al. (2014/0048584 from IDS).
Regarding claim 8, Hizukuri discloses movement in the y-axis direction (paragraph 0030).  Hizukuri does not disclose an x-axis motion system for moving the weld head assembly along an x-axis of the ultrasonic welding system, and a y-axis motion system for moving the weld head assembly along a y-axis of the ultrasonic welding system, wherein one of the x-axis motion system and the y-axis motion system carries the other of the x-axis motion system and the y-axis motion system.  However, Luechinger discloses an ultrasonic bonding apparatus that uses an XYZT bonding head 200 that can move in different directions (paragraph 0095). To one skilled in the art at the time of the invention it would have been obvious to have a movement in XYZT directions to allow easy alignment during bonding.  This would allow the user to quickly 
Regarding claim 9, Luechinger discloses that the z-axis motion system is carried by the x-axis motion system and the y-axis motion system (paragraph 0095).  


Allowable Subject Matter
Claim 23 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art was not found that all the structural limitations with the z-axis encoder and the overtravel encoder of claim 23 as claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-22 have been considered but are moot because the new ground of rejection based on amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERIN B SAAD/Primary Examiner, Art Unit 1735